Citation Nr: 1825701	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-36 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an earlier effective date for additional service-connected compensation for dependents.


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to July 1981, and from January 2001 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia.

FINDINGS OF FACT

VA had notice of the Veteran's dependent's existence and proof of the Veteran's marriage on the date of the receipt of the claim for compensation.


CONCLUSION OF LAW

The criteria for an earlier effective date for the award of additional compensation for dependents have been met.  38 U.S.C. § 1115, 5110, 5111 (2012); 38 C.F.R. § 3.204, 3.205, 3.401 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has met all duties to notify and assist in development of the claim.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, relevant, available evidence.  The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duties to notify or assist.  38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Generally, VA will accept the written statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent.  38 U.S.C. § 5124(a) (2012); 38 C.F.R. § 3.204(a)(1) (2017).  That statement must include the date and place of the event, and the full name and social security number of the dependent.  38 C.F.R. § 3.204(a)(1) (2017).

Proof of marriage may also consist of: (1) a copy of the public record of marriage; (2) an official service report as to marriage which occurred in service; (3) an affidavit from the officiating magistrate or clergy member; (4) the original certificate of marriage, if VA is satisfied with its authenticity; (5) affidavits of two or more witnesses to the marriage ceremony; (6) an affidavit by at least one party to the marriage setting forth the facts and circumstances of the marriage in a jurisdiction without marriage ceremonies, when supplemented by affidavits from two or more witnesses to the marriage; and (7) any other secondary evidence which reasonably supports the belief that a valid marriage actually occurred.  38 C.F.R. § 3.205(a) (2017).

The effective date for an award of additional compensation for dependents will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within 1 year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b) (2017).

The date of claim for additional compensation for dependents is the date of the Veteran's marriage or birth or adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.401 (2017).

VA will require evidence which satisfies the requirements of 38 C.F.R. § 3.204 (2017) in order to establish entitlement to a higher rate of pension, compensation, or dependency and indemnity compensation based on the existence of a dependent.  38 C.F.R. § 3.213 (2017).

The Veteran contends that entitlement to additional compensation for dependents was warranted as of August 9, 2005.

The August 9, 2005 application for compensation indicated that the Veteran was married on July 27, 2002 in Norfolk, Virginia.  The Veteran provided the spouse's name, date of birth, and social security number.  The Veteran also indicated that the couple lived together.
A September 2006 VA notification letter stated that additional information was needed for the Veteran's spouse.

A December 2013 VA notification letter stated that the Veteran's spouse was added to VA compensation benefits as of August 21, 2013, based on the date VA received the Veteran's declaration of status of dependent form.

However, the Board finds that the Veteran's August 9, 2005 application for compensation provided sufficient proof of marriage.  38 U.S.C. § 5124(a) (2012); 38 C.F.R. § 3.204(a)(1),  3.205(a)(7) (2017).

The Veteran's application for compensation provided a statement of marriage which included the date and place of the marriage, and the full name and social security number of his spouse.  38 U.S.C. § 5124(a) (2012); 38 C.F.R. § 3.204(a)(1) (2017).

Additionally, VA records indicate a belief that the Veteran was validly married.

A VA internal memo from November 2005 indicated that the effective date for the Veteran's spouse was "being added" to the award.

A September 2006 VA examiner noted the Veteran lived with his wife and son, and a VA medical note in November 2005 indicated the Veteran was married and lived with his spouse.

A December 2013 VETSNET compensation and pension award showed the same identifying information for the Veteran's spouse that was provided on the August 9, 2005 application for compensation.

Moreover, the Board notes that of the seven statutory acceptable proofs of marriage, a spouse's prior marital history is not listed as a stand-alone requirement or as part of another requirement.  38 C.F.R. § 3.205(a) (2017).

Therefore, the Board finds that VA had notice of the Veteran's dependent's existence and proof of the Veteran's marriage as of August 9, 2005.  38 U.S.C. § 5124(a) (2012); 38 C.F.R. § 3.204(a)(1), 3.205(a)(7) (2017).


ORDER

Entitlement to an earlier effective date for additional service-connected compensation for dependents is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


